,.        :.JHGI
           Case 1:19-cv-10786-LLS-KNF
                      L        Document 68 Filed 02/26/21 Page ,1 of 2
                                                      LSDC SD~Y
                                                      DOCl"V F'T
     UNITED STATES DISTRICT COURT                     ELE( l 1 1 l \ IC ALLY FI.LED
     SOUTHERN DISTRICT OF NEW YORK
                                                              DOC# :
     UBS AG ,     LONDON BRANCH ,                         1   DATE r11.Eo:_2,}2i/2-j
                                      Plaintiff ,

                       - against -                    19 Civ . 10786 (LLS )

     GREKA INTEGRATED ,      INC .,                             ORDER

                                      Defendant.

           The Court 's April 23 , 2020 Opinion and Order found that, in

     addition to the $100 million in unpaid principal , defendant is

     liable for the interest and fees set forth in Sections 2 . 05-2.06

     of the Agreements , which require payment for the "administrative

     agent fees",     "deferred closing fees ", and interest on the

     " Loans ".   In its discussion of damages , the Court also references

     the letters UBS attached as proof of the amounts of principal ,

     interest , fees , and costs due at the time UBS sent the notices

     to the Borrowers. Dkt . No . 38 at 12 . Some of the amounts listed

     in those l etters     (for example , the " Rincon Loan Advances and

     advisory and collateral management fees " and " legal fees " )

     account for the "out of pocket expenses " UBS alleges were

     incurred " in connection with the enforcement or protection of

     its rights" or "during any workout , restructuring or

     negotiations in respect of [the] Loans ", pursuant to Section

     9 . 03 of the Credit Agreements . See e . g ., November 21 , 2019

     Default Letter , at Dkt . No . 43 - 12.

           Upon further review , the Court clarifies that it did not


                                             -1-
     Case 1:19-cv-10786-LLS-KNF Document 68 Filed 02/26/21 Page 2 of 2


determine defendant ' s liability with regards to those

aforementioned expenses covered by Section 9 . 03         (which plaintiff

now characterizes as " costs ", see February 8 , 2021 Letter at 2)

or the " Performance Payments " defined in Section 1 . 01 of the

Second Lien Credit Agreement . Liability for those categories of

damages should be subject to further consideration before this

Court , prior to any calculation of i nterest , fees and costs by

Magistrate Judge Fox , to determine whether imposition of those

damages is proper in this case . See 24/7 Records ,         Inc . v . Sony

Music Entm ' t , Inc .,   566 F . Supp. 2d 305 , 319-20   (S . D. N. Y.

2008) ("[I]n any breach of contract action , regardless of the

ultimate theory of damages , the party breaching the contract is

liable for those risks foreseen or which should have been

foreseen at the time the contract was made ." )       (internal

quotations omitted).

      As such , plaintiff shall , by March 15 , 2 021 , file

supplemental briefing on the issue of defendant ' s liability for

those damages it seeks pursuant to Section 9 . 03 and for the

" Performance Payments ". Defendant shall file its responding

brief by March 29 , 2021 .

      So ordered .

Dated :     New York , New York
            February 26 , 2021



                                                  Louis L . Stanton
                                                     U. S . D. J .

                                      - 2-
